White, P. J.
Exceptions were reserved by defendant at the time to the charge of the court as given to the jury, and also to the refusal to give the several special, requested instructions. A principal objection urged to the charge given is that it instructed the jury upon the law with regard to receiving and concealing stolen property, knowing it to have been stolen, when there was not a particle of testimony warranting, much less calling for, such an instruction.
In our opinion this ground of error is well taken, and under the particular facts of this case we can well imagine how such an error would inure to the prejudice and injury of defendant’s case. Indeed it seems almost tantamount to telling the jury that, whilst there is no evidence of theft on the part of this defendant, they might infer a receiving and concealing of the stolen property. A charge should always be confined to, and be limited by, the facts legitimately presented by the evidence. • *383When it goes beyond this, and is either palpably or in its tendency probably injurious, it will be good ground for reversal.
But, over and above this error in the charge of the court, we are of opinion that the evidence is of itself insufficient to sustain the judgment. The judgment is reversed and the cause remanded.

Reversed and remanded.

Opinion delivered January 31, 1883.